MEMORANDUM **
Brian Vincent Botzon appeals his 140-month sentence imposed following his guilty plea conviction for armed bank robbery, in violation of 18 U.S.C. § 2113(d). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Botzon contends that the district court erred by finding as a matter of law that falsely denying the use of a real handgun precluded a downward adjustment for acceptance of responsibility. After reviewing the record, we conclude that the district court appropriately denied Botzon an acceptance of responsibility adjustment. See United States v. Rutledge, 28 F.3d 998, 1001-03 (9th Cir.1994) (concluding that a district court may deny a downward adjustment for acceptance of responsibility if the defendant makes a false denial of a material fact).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.